Citation Nr: 0410188	
Decision Date: 04/20/04    Archive Date: 04/29/04	

DOCKET NO.  02-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to special monthly compensation based on the loss 
of use of a creative organ.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran apparently served on active duty from January 1955 to 
January 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that in the July 2002 statement in support of 
claim, the veteran filed a claim for service connection for 
peripheral neuropathy of the upper and lower extremities.  To 
date, however, it appears that the RO has not adjudicated this 
claim.  Therefore, the issue of entitlement to service connection 
for peripheral neuropathy of the upper and lower extremities is 
referred back to the RO for appropriate disposition.

FINDINGS OF FACT

1.  Erectile dysfunction is not shown to have been present in 
service, or for many years thereafter.

2.  Erectile dysfunction is not shown to be causally related to a 
service-connected disease or injury, including diabetes mellitus 
or prostate cancer.

3.  The veteran's service-connected diabetes mellitus has been and 
continues to be treated through the use of oral hypoglycemic 
agents and a restricted diet.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

2.  Erectile dysfunction is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2003).

3.  Special monthly compensation based on the loss of use of a 
creative organ is not warranted.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a)(1) (2003).

4.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, based on an initial determination, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119 and 
Part 4, Code 7913 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that prior to the initiation of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  To implement the 
provisions of the law, the VA has promulgated regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and 
implementing regulations essentially provide that the VA will 
assist a claimant in obtaining evidence necessary to substantiate 
his claim, but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  It also includes new 
notification provisions.  Pursuant to the VCAA, the VA has a duty 
to notify the veteran and his representative, in any, of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 1983 (2002), 
Pellegrini v. Principi, 17 Vet. App. 412 (2004).

However, in the case at hand, it is clear that the VA has met its 
duty to notify and assist the veteran in the development of all 
facts pertinent to his claims.  He has been provided notice of the 
appropriate laws and regulations, given notice of what evidence he 
needed to submit to substantiate his claims, what evidence the VA 
would secure on his behalf, and the need to submit any additional 
information and evidence he wanted considered, in correspondence 
of November 2001, prior to the issuance of the initial decision on 
appeal.  He was again provided notice in October 2002 
correspondence and in a Statement of the Case dated in August 
2002.  In addition, the veteran was provided every opportunity to 
submit evidence and given ample time to respond, as well as the 
opportunity to attend a hearing at the RO before a hearing 
officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  Under the circumstances, the Board concludes 
that it should proceed, as specific notice as to which party could 
or should obtain which evidence has, in effect, been provided, and 
no additional pertinent evidence appears forthcoming.  See 
Quartuccio, supra.  The claimant has had sufficient notice of the 
type of information needed to support his claims, and of the 
evidence necessary to complete his application.  Therefore, the 
duty to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with respect to 
the issues on appeal.  

Factual Background

Service medical records are negative for history, complaints, or 
abnormal findings indicative of the presence of erectile 
dysfunction.  At the time of a service separation examination in 
September 1974, and on subsequent Medical Board Proceedings in 
December of the same year, there was no indication that the 
veteran suffered from any genitourinary disability, including 
erectile dysfunction.  

A VA record of hospitalization in June 1979 reflects no evidence 
of erectile dysfunction.  

During the course of private outpatient treatment in August 1990, 
it was noted that the veteran was significantly obese, though he 
had lost 201 pounds.  Also noted was that the veteran was off all 
medication, with the exception of Coumadin.  When questioned, the 
veteran stated he was having some difficulty maintaining an 
erection, though he could still function sexually.  Various 
modalities used to treat the veteran's condition were discussed, 
and he was asked to consider the use of an ErecAid device.

At the time of a period of private hospitalization for an 
unrelated medical problem in March 1996, the veteran made no 
mention of erectile dysfunction.

VA cardiovascular and orthopedic examinations, as well as an 
examination for sleep apnea conducted in November 1996, were 
negative for evidence of erectile dysfunction.

VA outpatient treatment records covering the period from November 
2000 to November 2001 show treatment during that time for diabetes 
mellitus, and various other unrelated medical problems.  In an 
entry of mid-March 2001, it was noted that the veteran was still 
having difficulty with his blood glucose, which was in the 140 to 
180 range.  The clinical plan at the time was to add Glucophage to 
the veteran's medication regimen, in conjunction with dietary 
compliance, weight reduction, and exercise.  Also noted was that 
the veteran's glucose should be monitored.

On VA examination for diabetes mellitus in March 2002, it was 
noted that the veteran's claims folder was available, and had been 
reviewed.  Reportedly, the veteran was considered a non-insulin 
dependent diabetic, having received that diagnosis from his 
primary care physician at approximately the age of 62.  Noted at 
the time of evaluation was that the veteran had no history of 
hypoglycemic reactions.  Nor had he experienced ketoacidosis or 
been in a coma.  When questioned, the veteran stated that he 
attempted to stay on an ADA and cardiac diet.  Currently, he 
weighed 343 pounds, and had actually lost some weight.  When 
further questioned, the veteran stated that he used to bowl for 
recreation up until the time of his myocardial infarction in 1974.  
At present, he was independent for the activities of daily living.  
Regarding visual problems, the veteran's left eye showed some 
peripheral visual field loss due to retinal problems not related 
to diabetic retinopathy.  The veteran took cardiac medications and 
an aspirin daily to thin his blood due to his cardiac history of 
myocardial infarction.  Currently, the veteran was considered to 
be hypertensive.  In his treatment of diabetes, the veteran 
utilized an Accu-Chek Glucometer.  Medications consisted of 
Metformin in the morning and evening, and Actos in the morning.  
The veteran also took Glyburide twice a day.  

On physical examination, the veteran's blood pressure was 160/94 
in the sitting position.  Right carotid bruits were audible, and 
there was evidence of some mild calf pain to palpation in the 
gastroc muscle.  Examination failed to reveal any diabetic 
retinopathy.  The veteran's skin was intact, and there was no 
evidence of any wounds.  At the time of examination, the veteran 
did exhibit very sparse hair growth at the lower extremities.  
Recent lab work showed a hemoglobin A1C less than one month prior 
to examination, which was 7.8 percent, just mildly elevated, in 
conjunction with a fasting blood sugar of 177 mg\deciliter.  The 
pertinent diagnosis was Type II non-insulin dependent diabetic.  
In the opinion of the examiner, the veteran's hypertension was 
related to his cardiac system and atherosclerotic heart disease, 
and not his diabetes mellitus.  

On VA genitourinary examination, likewise conducted in March 2002, 
it was noted that the veteran had suffered from erectile 
dysfunction for eight years.  Currently, he was unable to initiate 
or maintain an erection.  Noted during the course of examination 
was the presence of peripheral vascular disease, with diabetes 
mellitus for five years, for which he was receiving treatment with 
medication.  The veteran additionally complained of frequency and 
nocturia, as well as obesity (390 pounds).  A recent (December 
2001) PSA was 23.2 ng\ml, and a biopsy of the veteran's prostate 
gland showed evidence of acute and chronic prostatitis.  On 
physical examination, the veteran's phallus was within normal 
limits, though there was evidence of some atrophy.  Both testicles 
were palpable, and the prostate gland was soft, and grade II in 
size.  At the time of examination, there was no evidence of any 
tenderness.  The clinical impression was organic erectile 
dysfunction; acute and chronic prostatitis; diabetes mellitus; and 
peripheral vascular disease.  

VA outpatient treatment records covering the period from March to 
August 2002 show treatment during that time for diabetes mellitus, 
as well as for various other unrelated problems.  In an entry of 
late May 2002, it was noted that the veteran was to start insulin, 
as well as diabetic instruction.  

In an entry of early June 2002, it was noted that the veteran was 
"very concerned" regarding going on insulin.  Also noted was that 
the veteran had set up an appointment for diabetic classes for 
weight control.  Noted at the time was that the veteran did not 
wish to go on insulin, and was therefore willing to follow a 
strict diet.  Objective examination was consistent with the 
presence of uncontrolled diabetes mellitus and obesity.  The 
pertinent clinical impression was uncontrolled diabetes mellitus.  
Noted at the time of evaluation was that a prior order for insulin 
should be discontinued at the veteran's request.  Also noted was 
that the veteran was willing to attend diabetic classes and engage 
in dietary compliance and weight management.  

During the course of VA outpatient in October 2002, it was noted 
that he veteran was previously found to have an elevated PSA.  
Biopsy had shown the presence of adenocarcinoma of the prostate in 
both posterior lobes.  Recommended at the time was that the 
veteran undergo aggressive treatment for the aforementioned 
prostate cancer.  

A review of the record discloses that service connection is 
currently in effect for arteriosclerotic heart disease, status 
post myocardial infarction, and coronary artery bypass grafting, 
with symptoms of congestive heart failure and angina pectoris, 
evaluated as 100 percent disabling; prostate cancer, evaluated as 
100 percent disabling; arterial insufficiency of the left lower 
extremity manifested by intermittent claudication and absent 
distal pulses, evaluated as 20 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; spondylolisthesis at 
the level of the 4th and 5th lumbar vertebrae, evaluated as 10 
percent disabling; and a residual scar resulting from the 
harvesting of the saphenous vein on the right, as the donor site 
associated with arteriosclerotic heart disease, evaluated as 
noncompensably disabling.  The combined evaluation currently in 
effect for the veteran's various service-connected disabilities is 
100 percent.  The veteran has additionally been found to be 
entitled to special monthly compensation pursuant to the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on 
account of arteriosclerotic heart disease, status post myocardial 
infarction and coronary artery bypass grafting, with symptoms of 
congestive heart failure and angina pectoris, evaluated as 100 
percent disabling, with additional service-connected disability of 
prostate cancer, independently ratable at 60 percent or more.  
Finally, the veteran has established basic eligibility under the 
provisions of 38 U.S.C. Chapter 35.

Analysis

The veteran in this case seeks service connection for erectile 
dysfunction, claimed as secondary to service-connected diabetes 
mellitus and prostate cancer.  In that regard, service connection 
may be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be granted 
for a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a service-
connected condition, the veteran may be compensated for the degree 
of disability, but only that degree, which is over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In the present case, service medical records, including the 
veteran's service separation examination and a report of Medical 
Board proceedings, are negative for history, complaints, or 
abnormal findings indicative of the presence of erectile 
dysfunction.  In point of fact, the earliest clinical indication 
of the potential presence of that disability is revealed by 
private medical records dated in August 1990, more than 15 years 
following the veteran's discharge from service, at which time the 
veteran was described as having difficulty maintaining an 
erection, though he could still function sexually.  At the time of 
a VA examination for diabetes mellitus in March 2002, the veteran 
was described as having received that diagnosis (i.e., diabetes) 
at about the age of 62, placing the inception of diabetes mellitus 
around or about 1999.  A VA urologic examination conducted at that 
same time described the veteran as having suffered from erectile 
dysfunction for eight years, placing the origin of that disability 
in 1994, at least five years prior to the veteran's confirmed 
diagnosis of diabetes mellitus.  Based on such evidence, it is 
clear that the veteran's erectile dysfunction preceded his 
diabetes mellitus by a period of some years.  Prostate cancer, 
first diagnosed in 2002, likewise followed the inception of 
erectile dysfunction by a period of many years.  Under the 
circumstances, it is clear that the veteran's erectile dysfunction 
has no relationship to any incident or incidents of his period of 
active military service, nor has it been demonstrated that the 
veteran's service-connected diabetes mellitus or prostate cancer 
caused or in any way aggravated his erectile dysfunction.  
Accordingly, service connection for that disability must be 
denied.

Turning to the issue of special monthly compensation based on the 
loss of use of a creative organ, the Board notes that special 
monthly compensation pursuant to the provisions of 38 U.S.C.A. § 
1114(k) is payable for the anatomical loss or loss of use of one 
or more creative organs.  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable on 
the basis of degree of disability, provided that the combined rate 
of compensation does not exceed the monthly rate set forth in 38 
U.S.C.A. § 1114(o) when authorized in conjunction with the 
provisions of 38 U.S.C.A. § 1114(a) through (j) or (s).  

Loss of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or other 
creative organ.  Loss of use of one testicle will be established 
when examination by a board finds that:  (a) the diameters of the 
affected testicle are reduced to one-third of the corresponding 
diameters of the paired normal testicle, or (b) the diameters of 
the affected testicle are reduced to one-half or less of the 
corresponding normal testicle, and there is alteration of 
consistency so that the affected testicle is considerably harder 
or softer than the corresponding normal testicles; or (c) if 
neither of the conditions (a) or (b) is met, when a biopsy, 
recommended by a board, including a genitourologist and accepted 
by the veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i).

When loss or loss of use of a creative organ results from wounds 
or other trauma sustained in service, or from operations in 
service for the relief of other conditions, the creative organ 
becoming incidentally involved, the benefit may be granted.  38 
C.F.R. § 3.350(a)(1)(ii).

Loss or loss of use tracable to an elective operation performed 
subsequent to service will not establish entitlement to the 
benefit.  If, however, the operation after discharge was required 
for the correction of a specific injury caused by a preceding 
operation in service, it will support authorization of the 
benefit.  When the existence of disability is established meeting 
the above requirements for a nonfunctioning testicle due to 
operation after service, resulting in loss of use, the benefit may 
be granted even though the operation is one of election.  An 
operation is not considered to be one of election where it is 
advised on sound medical judgment for the relief of a pathological 
condition or to prevent possible future pathological consequences.  
38 C.F.R. § 3.350(a)(1)(iii).

As noted above, it has been determined that the veteran's erectile 
dysfunction is not, in fact, the result of a service-connected 
disease or injury, specifically, diabetes mellitus and/or prostate 
cancer.  Absent competent evidence linking the loss of use of a 
creative organ resulting from a service-connected disability or 
disabilities, the benefit sought on appeal must be denied.  

Finally, turning to the issue of an increased evaluation for 
service-connected diabetes mellitus, the Board notes that 
disability evaluations, in general, are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  In the present 
case, in a rating decision of April 2002, the RO granted service 
connection (and a 20 percent evaluation) for diabetes mellitus, 
effective from July 9, 2001, the date of "liberalizing" 
legislation recognizing an association between diabetes mellitus 
and exposure to the herbicide Agent Orange.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of a initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In Fenderson, the United States Court 
of Appeals for Veterans Claims (Court) also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal.  

In the case at hand, at the time of VA outpatient treatment in 
March 2001, it was noted that the veteran should add Glucophage to 
his medication regimen.  Also recommended was that the veteran 
engage in dietary compliance and weight reduction, as well as 
exercise.  

On subsequent VA examination in March 2002, the veteran was 
described as a "non-insulin dependent diabetic."  Prescribed 
medications included Metformin in the morning and evening, as well 
as Actos in the morning, and Glyburide twice a day.  The pertinent 
diagnosis was Type II non-insulin dependent diabetic.

The Board notes that, on subsequent VA outpatient treatment during 
the months of May and June 2002, the veteran was described as 
resistant to the use of insulin for control of his service-
connected diabetes mellitus, preferring instead to utilize other 
medications, and "follow a strict diet."  In point of fact, in an 
entry of June 2002, it was noted that a previous order for Insulin 
was to be discontinued at the veteran's request.  

The Board observes that the 20 percent evaluation currently in 
effect contemplates the presence of diabetes mellitus requiring 
treatment with insulin and a restricted diet, or, in the 
alternative, oral hypoglycemic agents and a restricted diet.  A 40 
percent evaluation would require evidence of a need for insulin 
and a restricted diet, in conjunction with the regulation of 
activities.  38 C.F.R. § 4.119 and Part 4, Code 7913 (2003).  
However, based on the aforementioned, it is clear that the veteran 
is currently a non-insulin dependent Type II diabetic.  Even 
assuming, for the sake of argument, that the veteran's diabetes 
mellitus required treatment with insulin, there is no indication 
that, at present, or in the past, there has been any need for 
regulation of his daily activities due to his diabetes.  Under the 
circumstances, the 20 percent evaluation currently in effect is 
appropriate, and an increased rating is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for erectile dysfunction is denied.

Special monthly compensation based on the loss of use of a 
creative organ is denied.  

An evaluation in excess of 20 percent for diabetes mellitus is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



